DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20160212629) in view of Kim (US 20200396619 A1) further in view of Jeong (US 20130010630) further in view of CN107 (CN107466058A)
	Regarding claim 1 and 10, Wei teaches a method performed at a user equipment (UE) device, the method comprising: 
	receiving a frequency prioritization list (The prioritization information) identifying a priority of each of plurality of unlicensed frequencies (Fig. 6; Step 61 receives prioritization information; [0014] “The prioritization information may be included in a system information block.. may define which ones of several unlicensed carriers have higher priority and which ones of several unlicensed carriers have lower priority for channel measurements and/or channel switching.“); 
Receiving trigger condition from a serving base station ([0173] At 73, the user equipment verifies whether a trigger event is detected. The trigger event may be configured in the user equipment by the eNodeB. [0174] For illustration, the trigger event may be detected when a certain unlicensed carrier is configured, deconfigured, activated or deactivated by the eNodeB 10.”);
identifying a higher priority frequency (first set of unlicensed carriers) in the frequency prioritization list that has a higher priority ([0113]” a first set including higher priority unlicensed carriers and a second set including lower priority unlicensed carriers may be defined” [0167] “At 71, the user equipment receives information on which unlicensed carriers belong to a first set of unlicensed carriers and which unlicensed carriers belong to a second set of unlicensed carriers”)
in response to determining a trigger condition occurs, attempting to measure a reference signal transmitted at the higher priority frequency ([0172] “At 72, the user equipment performs channel measurements for one or several unlicensed carriers in the first set.”) 
However, Wei does not explicitly teach the higher priority frequency has a higher priority than a current frequency of a current cell on which the (UE) device is camped; and perform the measuring only if the higher priority frequency had been determined to be unoccupied.
In an analogous art, Kim teaches the higher priority frequency has a higher priority than a current frequency of a current cell on which the (UE) device is camped ([0082] “For an E-UTRAN inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current E-UTRA frequency the UE shall perform measurements of higher priority E-UTRAN inter-frequency or inter-RAT frequencies.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Wei’s teaching of measurement to also include Kim’s teaching of measuring a higher priority frequency than that of a current frequency of a current cell so that the highest preference/most suitable frequency can be selected and thereby increase the communication quality.
Kim does not explicitly teach in response to determining that the higher priority frequency is not the occupied unlicensed frequency identified by the unlicensed frequency occupancy information, perform the measuring only if the frequency had been determined to be unoccupied. In an analogous art, Jeong teaches in response to determining that the higher priority frequency is not the occupied unlicensed frequency identified by the unlicensed frequency occupancy information, perform the measuring only if the frequency had been determined to be unoccupied.  ([0046] “reports a corresponding inter-frequency measurement result value through the RACH message only for the cells of the non-used frequency bands having signal quality higher than the preset threshold. Herein, the "non-used frequency bands" refer to the frequency bands unused by the UE, and the "cells of the non-used frequency bands" refer to the cells servicing the unused frequency bands.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Wei’s teaching of measurement and Kim’s teaching of measuring a higher priority frequency to also include Jeong’s teaching of measuring only if the frequency had been determined to be unoccupied because this will ensure that the candidate frequency will not cause any interference if it is selected.
Regarding the newly added limitation, CN107 is added to show the teaching of 
“determining whether the UE device is camped on a highest priority frequency in the frequency prioritization list; in response to determining that the UE device is not camped on the highest priority frequency in the frequency prioritization list, identifying a higher priority frequency in the frequency prioritization list that has a higher priority than a current frequency of a current cell on which the UE device is camped, the current cell provided by the serving base station.” ([0013] (S52) confirm whether the frequency point in the step (S51) is the frequency point with the highest priority..if no, go to step (S53); (S53) confirm whether there is an LTE neighbor cell under the serving cell, if so, go to step (S55), (S55) select the adjacent area frequency point with the highest priority, the frequency point is the adjacent area frequency point with the highest priority).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to add CN107’s teaching of find a highest priority frequency if the current frequency is not the highest so that the best frequency can be used and thus yield the best quality of service.
Regarding claim 10, it has similar limitations as claim 1 and thus is rejected for the same reasons as claim 1.  Furthermore, Wei teaches a receiver (Fig. 2 Wireless interface 40 and a controller (Fig. 2 Processing device 35).
Regarding claim 6 and 15, Wei, Kim and Jeong teach the method of claim 1, further comprising: determined an unlicensed frequency to be occupied (Kim [0223] “UE is able to decide whether to perform the neighbor cell measurements depending on how the serving unlicensed frequency is busy.”); 
if the unlicensed frequency is the higher priority frequency, refraining to attempt measuring the reference signal transmitted at the higher priority frequency for a time period (The examiner notes that the “if” limitation is a contingent/conditional limitation which may or may not happen and thus is an optional step.  Nonetheless, for compact prosecution purpose, it is also addressed. Kim [0225] If the RSSI of an unlicensed frequency is higher than the RSSI threshold, and/or if the channel occupancy of an unlicensed frequency is higher than the channel occupancy threshold, the UE may treat all cells on the unlicensed frequency as if the cell status is "barred" during a period of barring time; “[0226] During the barring time, i.e. while the UE considers all cells on the unlicensed frequency as "barred", the UE may not perform RSSI measurements and/or channel occupancy measurement for the unlicensed frequency.”).
Regarding claim 7 and 16, Wei, Kim and Jeong teach the method of claim 6, further comprising: receiving, from a serving base station, a temporary occupied frequency skip configuration indicating the time period (Kim “[0226] During the barring time, i.e. while the UE considers all cells on the unlicensed frequency as "barred", the UE may not perform RSSI measurements and/or channel occupancy measurement for the unlicensed frequency.”).
Regarding claim 8 and 17, Wei, Kim and Jeong teach the method of claim 7, wherein the receiving the temporary occupied frequency skip configuration is performed while the UE device is in a CONNECTED mode (Kim [0202] The UE may be in RRC_CONNECTED. In this case, the quality of the serving cell may be RSRP. The first threshold may be an s-measure which defines when the wireless device is required to perform the measurements.).
Regarding claim 9 and 19, Wei, Kim and Jeong teach the method of claim 7, wherein the receiving the temporary occupied frequency skip configuration comprises receiving the temporary occupied frequency skip configuration in a System Information Block (SIB) (Wei [0014] The prioritization information may be included in a system information block).
Claims 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20160212629) in view of Kim (US 20200396619 A1) further in view of Jeong (US 20130010630) further in view of Kondo (6351459).

Regarding claim 2 and 11, Wei, Kim and Jeong teach the method of claim 1, further comprising: receiving an unlicensed frequency contained in the frequency prioritization list; refraining from attempting to measure the occupied unlicensed frequency (The examiner notes that the “if” limitation is a contingent/conditional limitation which may or may not happen and thus is an optional step.  Nonetheless, for compact prosecution purpose, it is also addressed. Kim [0225] If the RSSI of an unlicensed frequency is higher than the RSSI threshold, and/or if the channel occupancy of an unlicensed frequency is higher than the channel occupancy threshold, the UE may treat all cells on the unlicensed frequency as if the cell status is "barred" during a period of barring time; “[0226] During the barring time, i.e. while the UE considers all cells on the unlicensed frequency as "barred", the UE may not perform RSSI measurements and/or channel occupancy measurement for the unlicensed frequency.”)
However, Kim does not teach “receiving from a serving base station, an occupied frequency identifier identifying an occupied unlicensed”. In an analogous art, Kondo teaches ““receiving from a serving base station, an occupied frequency identifier identifying an occupied unlicensed” ((33) The base station 100 transmits a FACH (Forward Access Channel) for controlling random access communications in step 11. As shown in FIG. 8a or 9a, the FACH contains idle information I/B (Idle/Busy) about the frequency band for random access communications, a mobile station identifier MSI (Mobile Subscriber Identifier) of a mobile station whose packet transmission is permitted, a start frame number FRN (FRame Number), and a frame number LEN (LENgth) at which a packet is to be transmitted.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Wei’s teaching of measurement and Kim’s teaching of measuring a higher priority frequency to also include Kondo’s teaching to improve communication quality.
Regarding claim 3 and 12, Wei, Kim and Jeong teach the method of claim 2, further comprising: measuring the higher priority frequency if the higher priority frequency is not the occupied unlicensed frequency (Kim [0082] teaches higher priority frequency, Jeong [0046] “reports a corresponding inter-frequency measurement result value through the RACH message only for the cells of the non-used frequency bands having signal quality higher than the preset threshold. Herein, the "non-used frequency bands" refer to the frequency bands unused by the UE, and the "cells of the non-used frequency bands" refer to the cells servicing the unused frequency bands.”)  The examiner notes that the “if” limitation is a contingent/conditional limitation which may or may not happen and thus is an optional step.  Nonetheless, for compact prosecution purpose, it is also addressed above. 
Regarding claim 4 and 13, Wei, Kim and Jeong teach the method of claim 3, further comprising: reselecting a cell at the higher priority frequency if a measurement of the higher priority frequency is above a threshold (The examiner notes that the “if” limitation is a contingent/conditional limitation which may or may not happen and thus is an optional step.  Nonetheless, for compact prosecution purpose, it is also addressed. Kim [0220])
Regarding claim 5 and 14, Wei, Kim and Jeong teach the method of claim 4, further comprising: continuing to camp on the current cell, if the measurement of the higher priority frequency is below the threshold. (The examiner notes that the “if” limitation is a contingent/conditional limitation which may or may not happen and thus is an optional step.  Nonetheless, for compact prosecution purpose, it is also addressed. Kim [0220]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 6, 7-9, 10 and 13-18 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646